EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to the claims was given in an interview with Joseph Baker on 1/20/21.




In the specification:
Amend the title to the following –

A METHOD FOR REDUCING AN IMMUNE RESPONSE BY ADMINISTERING AN IMMUNE-EVADING ADENO-ASSOCIATED AAV8 OR AAVDJ VIRAL VECTOR






In the claims:
In claim 32, replace “educing” with – reducing –

In claim 32, after “subject”, delete “previously”

In claim 32, delete “that encodes a first protein or fragment thereof”

In claim 32, delete “that encodes a second protein or fragment thereof”

In claim 32, delete “that encodes the first protein or fragment thereof”


In claim 54, before “first protein”, add – first viral vector encodes a –

In claim 54, before “second protein”, add – second viral vector encodes a –

In claim 54, replace “are independently” with – that are each independently –

In claim 55, before “first protein”, add – first viral vector encodes a –

In claim 55, before “second protein”, add – second viral vector encodes a –

In claim 55, replace “are independently” with – that are each independently --



Cancel claims 39, 41, 44, 45 and 56-63







Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647